STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0673
VERSUS

MICHAEL RAVY SEPTEMBER 26, 2022
In Re: Michael Ravy, applying for supervisory writs, 20th

Judicial District Court, Parish of West Feliciana,
Nos. 87-2-157, 11-WFLN-267.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT GRANTED IN PART AND DENIED IN PART. Relator is
entitled to a free copy of the transcript of the April 4, 2022
evidentiary hearing conducted on his application for
postconviction relief. See State ex rel. Simmons v. State, 93-

0275 (La. 12/16/94), 647 So.2d 1094, 1095 (per curiam).
Accordingly, the district court is ORDERED to direct the court
reporter for Division B to prepare the transcript of the April
4, 2022 evidentiary hearing conducted on relator’s application
for postconviction relief and to file the transcript with the
Clerk of Court for the 20th Judicial District Court, Parish of
West Feliciana, on or before October 14, 2022. The Clerk of
Court is then ordered to forward said transcript to relator on
or before October 21, 2022.

However, aS an incarcerated, pro se petitioner, relator may
file an application for supervisory review of the district
court’s judgment denying his application for postconviction
relief without the necessity of obtaining a writ return date.
Hence, relator should file the application with this court, and
the application should include a copy of this ruling, the
application for postconviction relief, the district court’s
ruling on the application for postconviction relief, and any
pertinent documents from the district court record that might
assist with review of relator’s claims.

MRT
WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

A Saf

DEPUTY CLERK OF COURT
FOR THE COURT